Benham, Judge,
dissenting.
While I concur with the majority as to Divisions 2, 3, 4, and 5, and that portion of Division 1 that says the agreement is void as against public policy and that the test results are admissible, the consensus dissolves as to that portion of Division 1 that says that the denial of the right to a jury trial is harmless error.
The analysis given by the majority in Division 1 is excellent insofar as it shows that the trial court erred in ruling that appellant waived his right to a jury trial. However, the majority opinion jumps the tracks when it assigns the trial court’s denial of a jury trial to the category of harmless error.
The right to a jury trial is firmly entrenched in the framework of our system of American jurisprudence, and its hallowed place is evidenced by OCGA § 9-11-38, which states: “The right of trial by jury as declared by the Constitution of the state or as given by a statute of the state shall be preserved to the parties inviolate.”
The above-mentioned Code section takes its lead from Art. I, Sec. I, Par. XI of the 1983 Georgia Constitution: “The right to a trial by jury shall remain inviolate, except that the court shall render judgment without the verdict of a jury in all civil cases where no issuable defense is filed and where a jury is not demanded in writing by either party.” A determination as to paternity has lifelong consequences, not only legally, but also financially, morally, and socially. Therefore, in meeting our commitment to assure that children born out of wedlock are supported, we must not allow the emotions that attend such proceedings to prevent us from assuring that statutorily mandated proce*20dural safeguards are accorded the litigants.
The majority asserts that the trial court’s erroneous refusal to afford appellant his right to a trial by jury was harmless because appellant offered no evidence to cast doubt on the test results or to show that he was not the child’s father and because the test results conclusively showed paternity. I disagree with both assertions.
While it is true that appellant did not offer evidence, the inquiry must not stop there. A review of the record shows that the hearing conducted in the trial court was so infected with irregularity as to amount to a denial of due process of law. For instance, appellant had filed motions which were not included in the file available to the trial judge. Although the trial court was informed that the case had been assigned to another judge and that the motions were most likely in the possession of that other judge, the hearing proceeded. The motions included a challenge to the jurisdiction of the trial court over appellant, but appellant received no hearing on that motion or on the others. Appellant’s counsel indicated several times that he had not had enough time to complete preparation for the trial, having seen the blood test agreement for the first time only ten days before trial. Appellant’s counsel also informed the trial court that he had been under the impression that the hearing was of a preliminary nature, and was not the trial of the case. Considering all the irregularity tainting the hearing which produced the judgment now on appeal, I cannot agree that the denial of appellant’s fundamental right to trial by jury, a denial based on an error, was harmless.
As to the assertion in the majority opinion that the evidence of record demanded the judgment, I once again turn to the record. Although the trial court advised appellee’s counsel that it would be necessary to have the blood test results marked as evidence “and made a part of the record,” appellee’s counsel took only half of the advice: the test results were marked but not thereafter tendered. Appellant’s counsel’s objection to the entry of judgment on the ground that the test results had not been admitted into evidence before appellee rested was countered by the trial court’s observation that the test results were attached to the pleadings. Of course, pleadings are not evidence, and where the allegations of the pleadings have been denied, the pleadings and attachments thereto do not take the place of properly admitted evidence. See Arrington v. Horton, 48 Ga. App. 272 (1) (172 SE 677) (1934).
After this case was docketed in this court, appellee’s counsel moved the trial court, purportedly pursuant to OCGA § 5-6-41 (f), to make the test results a part of the record. I find the trial court’s order granting that motion defective for at least two reasons.
One is that there is nothing whatever in the record to support the assertion in the motion and in the trial court’s order, prepared by *21appellee’s counsel, that the parties had mistakenly believed that the evidence had been admitted. In fact, appellant’s counsel informed the trial court that the test results had not been admitted into evidence.
Decided July 16, 1987
Rehearing denied July 31, 1987
Lewis R. Slaton, District Attorney, Rita D. Coleman, Assistant District Attorney, Michael J. Bowers, Attorney General, Mary Foil Russell, Assistant Attorney General, for appellee.
The second reason is that appellee and the trial court are using OCGA § 5-6-41 (f) for a purpose not provided for by that section, to introduce after the entry of judgment the evidence essential to the entry of that judgment. The statute is for the purpose of making the record speak the truth, not for supplying fatal deficiencies after the fact. See Ray v. Standard Fire Ins. Co., 168 Ga. App. 116 (1) (308 SE2d 221) (1983). It is clear from the record of this case that the essential evidence was never admitted into evidence in the trial court and could not legally be the basis for that judgment. Consequently, it cannot be said that the denial of appellant’s right to a jury trial was harmless because the evidence demanded the judgment.
As early as 1888, in Covington v. Western &c. R. Co., 81 Ga. 273 (6 SE 593), our Supreme Court ruled that when a question of negligence was removed from the jury’s consideration, even though the evidence authorized the verdict, it was reversible error. As recently as 1980, we ruled that a failure to submit an issue to the jury was reversible error. Nestlé Co. v. J. H. Ewing & Sons, 153 Ga. App. 328 (1) (265 SE2d 61) (1980). Therefore, I would reverse the trial court and grant a new trial.